Title: From George Washington to Daniel Parker, 29 May 1783
From: Washington, George
To: Parker, Daniel,Duer, William


                  
                     Sir
                      29 May 1783
                  
                  The enclosed Complaints against your Department, are of so serious & alarming Complexion, that I cannot omit to transmit them to you—with my earnest request that the Causes may immediately be removed, & that complete Satisfaction may be given to the Army.
                  I am also informed from West point, that the Measles is very prevalent among the Troops in that Garrison, which absolutely requires their being supplied with a proportion of fresh Meats, for those who are sick. I am &c.
                  
               